Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement, filed 5/7/2019, is being considered by the examiner.
Status of the Claims 
Claims 1-21 are pending. Claims 11-21 are withdrawn as a result of the Response to Election filed 7/12/2022, made without traverse. Claims 1-10 are rejected as applied below. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/619,349, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Examiner acknowledges Applicant’s claim to benefit of U.S. Provisional Application 62/619,349, filed 1/19/2018. However, subject matter which is both described and claimed in the instant application does not have support in the provisional application.  See MPEP: 211.05, I.A.: If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application.

	Regarding claim 1, Examiner considered the claim(s) in light of the provisional application and concluded that the provisional application does adequately support an interpretation of the limitation reciting that the sharpening accessory is reversibly coupled. Specifically, the claim language of ‘reversibly coupled’ is supported by an interpretation that the sharpening accessory is removably coupled to the attachment point, see at least [0018-0021] of the provisional application and [0031-0032], [0051] of the nonprovisional application.  Accordingly, claims 1-6 receive the benefit of the provisional filing date. 
Regarding claim 7, the provisional application does not adequately support, in either the Specification or in the Figures, the internal structure of an attachment, including a first translation shaft disposed within the first accessory housing, the first disk coupled to the first translation shaft, the first translation shaft coupled to the driveshaft to translate rotation of the driveshaft to rotation of the first disk when the first sharpening accessory is coupled to the accessory attachment point; and 
a first resilient member disposed on the first accessory housing proximate the first aperture, the first resilient member configured to bias a tool edge against the first sharpening surface of the first disk when the tool edge is disposed within the first aperture.  
Although the provisional application recites ‘a module with an enclosed grinding disc package with the outer sharpener housing’, the provisional application is silent regarding any spring, elastic, biasing, or resilient element, i.e. a first or a second resilient member, in addition to the translation shaft mounting. Furthermore, provisional Figure 7 shows a knife sharpener accessory in a non-specific manner, i.e. none of the internal mechanisms as shown in Figures 3, 5, and 7 of the nonprovisional application. Given that an electric knife sharpener module may have many different forms, the claims limitations as cited above do not have adequate support in the provisional application. 
Regarding claim 8, the provisional application does not adequately support, in either the Specification or in the Figures, the internal structure of an attachment, including a second disk coupled to the first translation shaft, a portion of the second sharpening surface of the second disk disposed within the second aperture; and a second resilient member disposed on the first accessory housing proximate the second aperture, the second resilient member configured to bias a tool edge against the 22Attorney Docket No. 218221 second sharpening surface of the second disk when the tool edge is disposed within the second aperture.  
Although the provisional application recites ‘a module with an enclosed grinding disc package with the outer sharpener housing’, and that the attachment may be a 2 stage sharpening tool, i.e. the second disk, the provisional application is silent regarding any spring, elastic, biasing, or resilient element, i.e. the claimed first or a second resilient member. Furthermore, provisional Figure 7 shows a knife sharpener accessory in a non-specific manner, i.e. none of the internal mechanisms shown in Figures 3, 5, and 7 of the nonprovisional application. 
Regarding claim 10, the provisional application does not adequately support, in either the Specification or in the Figures, a compression spring biasing movement of the first disk along a rotation axis of the first translation shaft.  The provisional application is silent regarding any spring, elastic, biasing, or resilient element, including the compression spring (210) shown in Figure 3 of the Non-Provisional. 
Accordingly, claims 7, 8, and 10 (and the dependent claim 9  therefrom) are not entitled to the benefit of the prior application. Claims 7-10 thus support from the non-provisional application, filed 1/18/2019. 
Response to Arguments
Examiner thanks Applicant for the Response to Election received on 7/12/2022, electing Group I: Claims 1-10 without traverse, incorporated herein. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Element 180, disclosed in Paragraph [0049], is not shown in the Drawings. 
Element 365, disclosed in Paragraph [0057], is not shown in the Drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 	
Reference character 305, shown in Figure 5, is not described in the Specification. 
	Reference characters 475A, 475B, shown in Figure 8, are not described in the Specification. 
	Reference character 500, shown in Figure 9, is not described in the Specification. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks (US 3071899).
Regarding claim 1, Hicks discloses a sharpening tool (Col. 1, lines 9-12) comprising: 
a housing (housing 1); 
a first handle disposed on the housing (see handle 4; Col. 1, lines 56-64); 
an electric motor disposed within the housing (see electric motor 2, Col. 1, lines 49-52), the electric motor configured to rotate a driveshaft (see motor shaft 3); 
an electric power input (see the power unit described in Col. 1, lines 9-12; see also Col. 1, lines 49-56; wherein the motor 2 is an electric motor, i.e. the power unit provides electric power supply to electric motor); 
a switch disposed on the housing, the switch selectable to operate the electric motor using the electric power input (Col. 1, lines 49-56 disclose speed control switch; see also Figure 1, wherein the switch controls the speed at which the electric motor and motor shaft rotate due to the power supply); 
an accessory attachment point on the housing (Col. 1, lines 64-71); and 
a sharpening accessory configured to be reversibly coupled to the accessory attachment point (see knife sharpener attachment 11, Col. 1, line 73-Col. 2, line 6; see also Col. 1, lines 10-19; see also coupler 28 and attachment arrangement disclosed in Col. 2, lines 36-59), 
the sharpening accessory coupled the driveshaft to translate rotation of the driveshaft to rotation of a first disk (23) having a first sharpening surface thereon when the sharpening accessory is coupled to the accessory attachment point (wherein shaft 21 is carried by casing 11 for rotation within, being supported therein by bearing 22; wherein one end of the shaft is threaded so that grinding wheel 23 may be mounted thereon so that it may be driven when the shaft is coupled to motor shaft 3, see Col 2, lines 22-30; see also Col. 2, lines 60-66).  
	Examiner’s Note: Under broadest reasonable interpretation in light of the specification, the limitation reciting ‘reversibly coupled’ is being interpreted to mean removably coupled such that the accessory housing and motor housing may revert to a previous state, i.e. reversibly coupled. This interpretation is made concurrently in light of the support provided in both the provisional and nonprovisional disclosure(s), please refer to the Priority section above. 
Regarding claim 2, all of the previously recited limitations are rejected by Hicks as applied to claim 1 above. Hicks further discloses wherein the first handle is formed as an integral portion of the housing (Hicks: wherein the housing 1 and handle 4 may be formed in integral fashion from a molded plastic material, see Col. 1, lines 59-64).  
Regarding claim 4, all of the previously recited limitations are rejected by Hicks as applied to claim 1 above. Hicks further discloses wherein the switch is a variable speed switch configured to operate the electric motor at a plurality of speeds and rotate the driveshaft at a plurality of speeds (wherein speed control switch 5, illustrated as having speeds between off, low, medium, and high in Figure 1; wherein the motor 2, controlled by switch 5, is provided to rotate the motor shaft 3, i.e. at the plurality of speeds).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 3071899) in view of Thompson (US 6,752,702).
Regarding claim 3, all of the previously recited limitations are rejected by Hicks as applied to claim 1 above. However, Hicks does not teach a second handle projecting from a single point of the housing.  
However, from the same or similar field of endeavor of knife sharpening apparatuses with different types of attachments, Thompson teaches a central body (10) of a sharpening apparatus, i.e. analogous to the housing (1) of Hicks, including a removable handle (12) which projects from a single point of the housing on either side of the housing, see Figures 1-3 and Col. 2, lines 29-40 and 55-67. 
The invention of Hicks discloses a handle (4) located on the central housing (1), functioning as a gripping element when required in different types of operations. Thompson teaches of a knife grinding apparatus which technically includes three configurations given the selective attachment nature of handle (12); one in which the handle is disposed on the right side of the housing body (10), a second in which the handle is disposed on the left side of the housing body, and a third in which the handle (12) is not mounted to either side, shown in Figure 3, due to the removably attachable nature of the handle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the selectively attachable handle of Thompson, i.e. as a second handle, into the apparatus of Hicks. Hicks suggests that the power unit housing body is modularly connected to different kinds of tools, such as for mixing or for sharpening; see Col. 1, lines 9-19. Thompson similarly contemplates modular attachment(s), but instead includes a selectively attachable handle on either side of the housing body for the purpose of accommodating a left or right handed person, an advantageous feature not reflected within Hicks. The handle of Hicks and the selectively attachable handle of Thompson accomplish similar but nonredundant goals, i.e. providing a user with an area for gripping and manipulating the apparatuses, wherein the handle of Thompson accommodates both left and right handed users when gripping from the side of the housing is desired. 
The combined apparatus would have three configurations: a first including solely handle (4) on the housing body, a second configuration mounting handle (12) on one side of the housing body, and a third configuration mounting handle (12) to the other side of the housing body. The original configuration of Hicks is preserved, while providing additional configurations due to the selectively attachable handle (12) of Thompson, thus increasing gripping versatility and functionality of the apparatus. One would be motivated to combine the handle teachings of Thompson to include an additional, second, removable handle into the apparatus of Hicks because the combined invention would allow a user to determine what configuration is most desirable and comfortable, such as based on hand dominance or workspace, and to also increase versality by accommodating more users. 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 3071899) in view of Dovel (US 9050709).
Regarding claim 5, all of the previously recited limitations are rejected by Hicks as applied to claim 1 above. Hicks describes the structure of the apparatus power unit in a non-specific way. Hicks does not explicitly teach wherein the electric power input includes an electric cord configured to electrically couple the sharpening tool to an electric power system.  
However, from the same or similar field of endeavor of sharpening tools, Dovel teaches wherein the electric power input includes an electric cord configured to electrically couple the sharpening tool to an electric power system (please refer to Figures 5A and 5B; wherein Col. 5, lines 41-52 teach that the motor 218, which provides rotation to abrasive disc  216, may be powered by an external power source (e.g., transformed AC input voltage) through an electrical cord).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Dovel to incorporate an electrical cord powering into the invention of Hicks. Both Dovel and Hicks use a powered motor to supply rotation to an abrasive disk for sharpening a tool; see motor (218) of Dovel and electric motor (2) of Hicks. One would be motivated to do so because the corded power provides consistent, continuous power to the apparatus. This modification would be recognized as using a known structure or technique, i.e. an electrically corded power supply, to improve a similar motorized sharpening device in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 6, all of the previously recited limitations are rejected by Hicks as applied to claim 1 above. Hicks describes the structure of the apparatus power unit in a non-specific way; Hicks does not explicitly teach wherein the electric power input includes a rechargeable battery.  
	However, from the same or similar field of endeavor of sharpening tools, Dovel teaches wherein the electric power input includes a rechargeable battery (please refer to Figures 5A and 5B; wherein Col. 5, lines 44-50 teach that the motor may be powered by an internal power supply 222, i.e. a battery pack, and that rechargeable batteries can be incorporated).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Dovel to incorporate a battery structure into the invention of Hicks. Both Dovel and Hicks use a powered motor to supply rotation to an abrasive disk for sharpening a tool; see motor (218) of Dovel and electric motor (2) of Hicks. One would be motivated to combine a rechargeable battery into the invention of Hicks because the rechargeable nature of the batteries permits an operator to reuse the batteries as needed, thus reducing overall waste and costs, and also allows for wireless use of the apparatus without being limited to an electrical outlet connection. This modification would be recognized as using a known structure or technique, i.e. rechargeable batteries, to improve a similar motorized sharpening device in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 3071899) in view of Huber (US 8678882). 
Examiner’s Note: Huber incorporates by reference the entirety of Friel (U.S. Patent 5611726), see at least Col. 3, lines 18-22 of Huber. Examiner includes citations to Friel below, explicitly noted when done so. See MPEP 2163.07(b): Incorporation by Reference:
“Instead of repeating some information contained in another document, an application may attempt to incorporate the content of another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.” 

Regarding claim 7, all of the previously recited limitations are rejected by Hicks as applied to claim 1 above. Hicks further discloses first accessory housing (casing 12; Col. 2, lines 1-6); 
a first translation (21) shaft disposed within the first accessory housing (please refer to Figure 2 regarding shaft 21 interior of the casing 12), the first disk coupled to the first translation shaft (see Figure 2 regarding coupling arrangement of wheel 23 on shaft 21), the first translation shaft coupled to the driveshaft to translate rotation of the driveshaft to rotation of the first disk when the first sharpening accessory is coupled to the accessory attachment point (see coupler 28 including cup shaped end portion 29 to mate with and engage with the shaft 3, see Col. 2, lines 40-44); 
a first aperture formed in the first accessory housing (wherein casing 12 is provided with a top opening defined by inclined walls 15 and 16, see Col. 2, lines 6-12 and Figure 2), 
a portion of the first sharpening surface of the first disk disposed within the first aperture (please refer to Figure 2, wherein the wheel 23 has a top portion within the opening of the casing 12). 
However, although Hicks discloses spring member (34), the spring (34) provides a biasing force for holding the clutch surface (29) to the motor shaft (3); see Col. 2, lines 54-59. Hicks does not explicitly teach a first resilient member disposed on the first accessory housing proximate the first aperture, the first resilient member configured to bias a tool edge against the first sharpening surface of the first disk when the tool edge is disposed within the first aperture.  
However, from the same or similar field of endeavor of sharpening apparatuses, Huber (US 8678882) teaches a first resilient member disposed on the first accessory housing proximate the first aperture, the first resilient member configured to bias a tool edge against the first sharpening surface of the first disk when the tool edge is disposed within the first aperture (please see Figure 9 and Col. 3, lines 24-34: wherein spring 30 is provided so that a knife can be inserted against a guide surface 24 and be directed against the rotating abrasive disk; thus, when a cutting instrument, such as a knife, is placed against the appropriate guide surface 34,36 and urged into contact with the rotating sharpening element or abrasive disk, the knife would be sharpened in a known manner).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the spring resilient member (30) of Huber into the invention of Hicks. Both Hicks and Huber use rotating abrasive discs within slotted housings for sharpening tools with edges, i.e. knives. One would be motivated to combine the teachings of Huber into Hicks because the spring member not only assists in properly directing the cutting instrument to the abrasive disc, which is a feature important to Hicks (see Col. 2, lines 30-35), but also because the biasing force of the spring member provides a pressure between the abrasive disc and cutting tool; see Col. 3, lines 24-34. Huber also intimates that the hold down spring in an embodiment shown in Figure 21 assists in holding the cutting tool in place, which is a benefit similarly reflected in the hold down spring (30) shown in Figure 9. This modification would be recognized as using a known structure or technique, i.e. a spring element in the context of an abrasive disc, to improve a similar sharpening apparatus in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 8, all of the previously recited limitations of claim 7 are rejected by Hicks in view of Huber. However, the  grinding wheel attachment member of Hicks is described as having a singular abrasive disc. Hicks does not explicitly teach a second disk coupled to the first translation shaft, the second disk having a second sharpening surface thereon; 
a second aperture formed in the first accessory housing, a portion of the second sharpening surface of the second disk disposed within the second aperture; and 
a second resilient member disposed on the first accessory housing proximate the second aperture, the second resilient member configured to bias a tool edge against the 22Attorney Docket No. 218221 second sharpening surface of the second disk when the tool edge is disposed within the second aperture.  
However, previously referenced Huber teaches a second disk (see disks 26, 28 in Figure 9) coupled to the first translation shaft (see shaft 24), the second disk having a second sharpening surface thereon (wherein discs 26, 28 are described as abrasive coated discs for sharpening, see Col. 3, lines 18-34); 
a second aperture formed in the first accessory housing, a portion of the second sharpening surface of the second disk disposed within the second aperture (wherein the abrasive discs are disposed in openings of the housing, providing access for the cutting tool to enter therein, please see Figures 1 and 9); and 
a second resilient member (32) disposed on the first accessory housing proximate the second aperture (wherein spring 32 is adjacent the aperture for receiving the cutting tool), the second resilient member configured to bias a tool edge against the 22Attorney Docket No. 218221 second sharpening surface of the second disk when the tool edge is disposed within the second aperture (please see Figure 9 and Col. 3, lines 24-34: wherein spring 30 is provided so that a knife can be inserted against a guide surface 24 and be directed against the rotating abrasive disk; thus, when a cutting instrument, such as a knife, is placed against the appropriate guide surface 34,36 and urged into contact with the rotating sharpening element or abrasive disk, the knife would be sharpened in a known manner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sharpening attachment of Hicks to include two abrasive sharpening discs, i.e. a multistage sharpener, as taught by Huber. Hicks provides a singular stage grinding wheel for sharpening, wherein the multiple discs of Huber provide a two-stage sharpening configuration; disk 26 is shown as having a thinner configuration than the disk 28, and thus provides a different operation of sharpening. In Col. 3, lines 18-22, Huber describes that the embodiment which Examiner references herein, i.e. the embodiment of Figures 1-9, is a sharpener which operates in a manner similar to Friel (U.S. Patent 5611726), incorporated by reference into Huber. Friel suggests that a two stage sharpening mechanism, i.e. Figures 1-9 of Huber, can create better and sharper edges due to the combination of the stages, see Friel: Col. 1, lines 50-59. One would be motivated to combine the teachings of Huber into Hicks in order to improve both the versatility of the sharpening attachment and the resulting edge sharpness of the tool. This modification would be recognized as using a known technique, i.e. modifying a sharpening apparatus from a single stage to a two stage, to improve a similar sharpening device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 9, all of the previously recited limitations of claim 8 are rejected by Hicks in view of Huber. Modified Hicks further teaches wherein the first sharpening surface and the second sharpening surface have different sharpening characteristics (please refer to the combination statement of claim 8 above, wherein the teachings of Huber include a multistage sharpening apparatus, the disks 26, 28 of which have different sharpening characteristics; see at least Figure 9, providing illustration of the difference in thickness, i.e. a characteristic).  
Regarding claim 10, all of the previously recited limitations of claim 7 are rejected by Hicks in view of Huber. Modified Hicks further teaches a compression spring (Hicks: 34) biasing movement of the first disk along a rotation axis of the first translation shaft (wherein spring 34 of Hicks provides a biasing force along the axis of shafts 3 and 21, i.e. also the rotation axis of shaft 21, and thus biasing the disk element 23; see Col. 3, lines 54-60).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Du (CN 201769083), please refer to [0020], [0034-0035] of the English EspaceNet Translation, as well as Figures 1 and 2. 
Commonly owned Weiner (US 9,656,372), published first under (US 2016/0207172), considered as prior art and in light of Double Patenting, made of record herein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723